 In the Matter Of INTERNATIONAL HARVESTER COMPANYandDIESINKERSLOCAL No. 527, AFFILIATED WITH THE AMERICAN FED-ERATION OF LABORCase No. R-593.-Decided April 11, 1938FarmMachineryIndustry-Motor TruckIndustry-Investigation of Repre-sentatives:controversy concerning representation of employees:rival organiza-tions ; refusal by employer to recognize petitioning union as bargaining agencyof employees in unit claimed by petitioningunion-Unit Appropriate for Col-lective Bargaining:employees working on dies to complete forgings,exclusiveof executives,clerical help, foremen,and all other employees engaged in asupervisory capacity;stipulation of parties asto-Representatives:proof ofchoice :-comparisonof pay rollwith official,union records;no controversy asto-Certificationof Representatives:upon proof of majority representation.Mr. Walter B. Ch,elf,for the Board.Mr. George Hodge,of Chicago, Ill., for the Company.Mr. J. G. Meiner,of Cleveland, Ohio, for Local No. 527.Mr. E. J. Gildea,of Fort Wayne, Ind., for the Independent.Mr. C. R. Shrock,of Fort Wayne, Ind., for Local No. 57.Mr. Howard Lichtenstein,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 21, 1937, Die Sinkers Local No. 527, affiliated with theAmerican Federation of Labor, herein called Local No. 527, filed withthe Regional Director for the Eleventh Region (Indianapolis, In-diana) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of InternationalHarvester Company, herein called the Company, at its Fort WayneWorks, Fort Wayne., Indiana, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.'OnFebruary 23, 1938, the National Labor Relations Board, herein called'.On February 24, 1938, Local No. 527 filed another petition substantially the same as itspetition of August 21, 1937.545 546NATIONAL LABOR RELATIONS BOARDthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for anappropriate hearing upon due-notice.On February 24, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponLocal No. 527, upon United Automobile Workers of America, LocalNo. 57, herein called Local No. 57, upon Independent Truck Em-ployees Association, herein called the Independent, and upon Inter-nationalAssociation ofMachinists, the latter three being labororganizations purporting to represent employees directly affected bythe investigation.Pursuant to the notice, a hearing was held onMarch 2, 1938, at Fort Wayne, Indiana, before William P. Webb, theTrial Examiner duly designated by the Board.The Board, theCompany, Local No. 57, and the Independent were represented bycounsel, and Local No. 527, by its business representative.All suchrepresentatives participated in the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.No objections were madeby any of the parties to the introduction of evidence..Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYInternational Harvester Company is a New Jersey corporation en-gaged in the manufacture, sale, and distribution of agriculturalimplements, motor trucks, tractors, stationary engines, aild partstherefor.This proceeding is concerned with the Fort Wayne Works,the business of which is described in a stipulation in the recordas follows : "The Fort Wayne Works is engaged in the assembly ofcertain motor truck models produced by the Company, the manu-facture of parts for use in other plants of the Company, and theconduct of the central operations involved in the distribution of re-pair parts for all of the motor trucks produced by the Company.The Fort Wayne Works, acting as the central distribution point forrepair parts for all motor trucks manufactured by the Company,involves regular shipments by rail, trucks and express to the Com-pany's.. branch houses and distributing points located in all. partsof the United States and in many foreign countries." 2For a detailed descriptionof the Company's activities and the activities of its FortWayne Works, see pages311 to 317,inclusive,ofMatter of International Harvester Com-panyandLocalUnion No. 57, International Union United Automobile Workers of America,2 N. L. R.B. 310, which were incorporated by reference into the record during thehearing. DECISIONS AND ORDERSII. THE ORGANIZATIONSINVOLVED547Die Sinkers Local No. 527 is a labor organization affiliated withthe International Association of Machinists and the American Fed-eration of Labor. It admits to membership all employees of the FortWayne Works of the Company who work on dies to complete forg-ings, exclusive of supervisory employees.United Automobile Workers of America, Local No. 57, is a labororganization affiliated with the Committee for Industrial Organiza-tion; International Association of Machinists is a labor organiza-tion affiliated with the American Federation of Labor; and Independ-ent Truck Employees Association is likewise a labor organization,whose affiliations, if any, are not disclosed in the record. It is notclear from the record which categories of employees of the Company,are eligible for membership in these organizations.III.THE QUESTION CONCERNING REPRESENTATIONOn July 28, 1937, the Company, which since February 1936 had,recognized and bargained with Local No. 527 as the representativeof its members, issued a bulletin announcing that it had granted,exclusive bargaining rights to the Independent as the collectivebargaining representative for all of the employees at its Fort WayneWorks.The Company thereafter refused to negotiate further withLocal No. 527.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing all of the parties stipulated and we find thatall employees of the Company at its Fort Wayne Works who workon dies to complete forgings, exclusive of executives, clerical help,foremen, and all other employees engaged in a supervisory capacity,constitute a unit appropriate for the purposes of collective bargain-ing.We further find that said unit will insure to the employees of 548NATIONAL LABOR RELATIONS BOARDthe Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.'VI. THE DETERMINATION OF REPRESENTATIVESDuring the course of the hearing, the Company's pay roll of Feb-ruary 26, 1938, and the official records of Local No. 527 were inspectedand compared by the Board's attorney in the presence of all the par-ties.It was then agreed and stipulated in the record by all theparties that 50 employees were included in the unit and that 38 ofsuch employees were members of Local No. 527.We find that Local No. 527 has been designated and selected by amajority of the employees in the appropriate unit as their represen-tative for purposes of collective bargaining. It is, therefore, theexclusive representative of all the employees in such unit for thepurposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A questio i affecting commerce has arisen concerning the repre-sentation of employees of International Harvester Company at itsFort Wayne Works, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All employees of the Company at its Fort Wayne Works whowork on dies to complete forgings, exclusive of executives, clericalhelp, foremen, and all other employees engaged in a supervisorycapacity, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.Die Sinkers Local No. 527, affiliated with the American Federa-tion of Labor, is the exclusive representative of all the employees insuch unit for the purposes of collective bargaining, within the mean-ing of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended,8 See alsoMatter of International Harvester Company Tractor WorksandFarm Equip-ment Workers Association Division of A. A. I. S. & T. W. N. A. Lodge No.1320,C. 1. 0.,5N. L. R.B. 192,decided February 10, 1938,in which we found that the same classifi-cation of employees constitutes an appropriate unit. DECISIONS AND ORDERS549IT IS HEREBY CERTIFIED that Die Sinkers Local No. 527, affiliatedwith the American Federation, of Labor, has been designated andselected by a majority of the employees of International HarvesterCompany at its Fort Wayne Works, Fort Wayne, Indiana, who workon dies to complete forgings, exclusive of executives, clerical help,foremen, and all other employees engaged in a supervisory capacity,as their representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, DieSinkers Local No. 527, affiliated with the American Federation ofLabor, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment and other conditions of employment.